Citation Nr: 0606872	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  01-03 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1996 to 
October 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which granted service connection for a 
low back disability.  The veteran filed a timely appeal with 
respect to the initial evaluation of the disability.

In January 2004, the Board remanded the claim for further 
development.  Such was undertaken by the Appeals Management 
Center (AMC), who then issued a supplemental statement of the 
case in September 2005.


FINDINGS OF FACT

1.  The veteran's low back disability has been manifested by 
flexion limited to between 45 and 55 degrees; muscle spasms; 
narrowing of the joint spaces; and, pronounced degenerative 
disc disease with incomplete sciatic nerve impairment.

2.  The veteran does not have ankylosis of the spine, nor 
does he have complete paralysis of the sciatic nerve.  He has 
not been medically prescribed bedrest by a physician.


CONCLUSION OF LAW

The criteria for a 60 percent rating for a low back 
disability are met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.21, 4.40, 4.45, 
4.59 (2005); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2005).  

In the present case, the issue on appeal arises from an 
original claim for service connection for a low back 
disability.  In this context, the Board notes that a 
substantially complete application was received in October 
1999 and adjudicated in March 2000, prior to the enactment of 
the VCAA.  However, during the course of the appeal, in 
August 2003, the AOJ provided notice to the veteran regarding 
the VA's duties to notify and to assist.  Specifically, the 
AOJ notified the veteran of information and evidence 
necessary to substantiate the claim for a higher initial 
evaluation; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  In June 2004, the veteran was again 
notified of this information, and instructed to submit any 
evidence in his possession that pertained to his claim.  In 
September 2005, the AOJ readjudicated the claim based on all 
the evidence, without taint from prior adjudications.  
Therefore, the Board finds no prejudice in the fact that the 
initial AOJ denial pre-dated VCAA-compliant notice.  
Accordingly, the Board finds that the content and timing of 
the August 2003 and June 2004 notices comport with the 
requirements of § 5103(a) and § 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  The veteran's VA 
treatment records have been associated with the claims 
folder.  Also, the veteran has been medically evaluated three 
times in conjunction with his claim for a higher initial 
evaluation.  In the circumstances of this case, additional 
efforts to assist the veteran in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  VA has satisfied its duties to inform and assist 
the veteran.

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  In view of the number of atypical 
instances, it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified.  38 C.F.R. § 4.21.  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code (DC), the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In deciding the veteran's claim, the Board will consider the 
Court's determination in Fenderson v. West, 12 Vet. App. 119 
(1999) and whether he is entitled to a higher evaluation for 
separate periods based on the facts found during the appeal 
period.  In Fenderson, the Court held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  The Court also discussed 
the concept of "staging" ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  See id. at 126.  

Service connection was established for low back strain in 
March 2000 and was assigned a 10 percent evaluation under DC 
5295.  A 20 percent rating was granted in November 2000, 
effective the initial date of the veteran's claim.  In the 
September 2005 supplemental statement of the case, the AOJ 
recognized that the veteran's disability included 
degenerative disc disease (DDD) of the lumbosacral spine and 
also considered DC 5243, the code for intervertebral disc 
syndrome (IDS) from the initial grant of service connection.

Effective September 23, 2002, which falls within the course 
of this appeal, VA revised the criteria for diagnosing and 
evaluating IDS.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  
Also, effective September 26, 2003, VA revised the criteria 
for evaluating general diseases and injuries of the spine.  
See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  At that time, VA 
also reiterated the changes to Diagnostic Code 5293 (now 
reclassified as DC 5243) for IDS.

The Board will evaluate the veteran's claim under both the 
old criteria in the Schedule and the current regulations in 
order to ascertain which version would accord him the highest 
rating.  According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
Federal Circuit overruled Karnas v. Derwinski, 1 Vet. App. 
308 (1991), to the extent that it conflicts with the 
precedents of the United States Supreme Court (Supreme Court) 
and the Federal Circuit.  Karnas is inconsistent with Supreme 
Court and Federal Circuit precedent insofar as Karnas 
provides that, when a statute or regulation changes while a 
claim is pending before VA or a court, whichever version of 
the statute or regulation is most favorable to the claimant 
will govern unless the statute or regulation clearly 
specifies otherwise.  Accordingly, the rule adopted in Karnas 
no longer applies in determining whether a new statute or 
regulation applies to a pending claim.  Id.  

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.  

Thus, in determining whether the veteran is entitled to a 
higher rating, the Board must consider (1) whether a higher 
initial rating is warranted under the "old" criteria for 
strain or IDS at any time on or after October 3, 1999 (the 
date of receipt of his original claim); (2) whether a higher 
initial rating is warranted under the "new" criteria for 
other disabilities of the thoracolumbar spine at any time on 
or after September 26, 2003 (the effective date of the 
amended regulation on general diseases of the spine); and (3) 
whether a higher initial rating is warranted under the 
"new" criteria for intervertebral disc syndrome at any time 
on or after September 23, 2002 (the effective date of the 
amended regulation on IDS).

The effective date of any rating assigned under the revised 
schedular criteria may not be earlier than the effective date 
of that change; the Board must apply only the earlier version 
of the regulation for the period prior to the effective date 
of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) 
(West 2002) (where compensation is awarded pursuant to any 
Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  

In a January 2004 rating decision, the veteran was provided 
notice of the amended strain regulations and given a 60-day 
opportunity to submit additional evidence or argument.  In a 
September 2005 supplemental statement of the case, he was 
provided notice of the amended IDS regulations and given an 
additional 60-day opportunity.  Therefore, there is no 
prejudice to the veteran for the Board to consider these new 
regulations in this decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Analysis - Old Criteria

Prior to September 26, 2003, disabilities manifested by 
limitation of motion in the lumbar spine were evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292 (2002).  Specifically, evaluations of 
10, 20, and 40 percent were assigned for slight, moderate, 
and severe limitation of motion of the lumbar spine, 
respectively.  

In addition, lumbosacral strain was evaluated in accordance 
with the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2002).  If there was muscle spasm on extreme 
forward bending, or loss of lateral spine motion, unilateral, 
in the standing position, a 20 percent rating was warranted.  
The highest available schedular evaluation, 40 percent, was 
warranted where the condition was severe, with listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint spaces, or with some of 
these characteristics with abnormal mobility on forced 
motion.

Functional loss, which is the inability to perform the normal 
working movements of the body within normal limits, 
specifically due to pain and weakness on motion, was, and 
continues to be, considered in addition to the criteria set 
forth in the Schedule when ascertaining the severity of 
musculoskeletal disabilities.  38 C.F.R. §§ 4.40, 4.45 and 
4.59 (2005); see also DeLuca v. Brown, 8 Vet. App. 202, 204-
06 (1995).

In this case, in order for the veteran to be awarded the 
higher (40 percent) evaluation under the old criteria for 
strain, the evidence would have to demonstrate severe 
limitation of motion, or his disability must have been 
manifested by at least one of the aforementioned 
characteristics under DC 5295.

Range of motion testing was conducted in December 1999 and in 
July 2005.  Initially, the veteran had flexion to 45 degrees, 
out of a possible 90 degrees.  Extension was limited to 10 
degrees, out of a possible 30 degrees.  The veteran could 
laterally bend 10 degrees and rotate 10 degrees, each 
bilaterally, out a possible 30 degrees.  The examiner noted 
that severe muscle spasms were greatly limiting the veteran's 
range of motion.  Although the veteran's range of motion 
improved slightly by the July 2005 examination, muscle spasms 
were still present, as was pain and fatigue on repetitive 
movement.  Magnetic resonance imaging (MRI) scans in August 
2000 and May 2002 confirmed narrowing of the neural foramina 
between vertebrae.  X-ray studies in October 2002 
demonstrated further narrowing of the joint spaces.  The 
Board finds that these symptoms more nearly approximate the 
criteria for the maximum (40 percent) rating for a strain, as 
he has had significant and painful limitation of motion, 
particularly marked limitation of forward bending in the 
standing position, and has had narrowing of the joint spaces.  
The requirements for 40 percent have been met. 

Turning to the old criteria for IDS, the next highest rating 
is the maximum schedular rating of 60 percent, which is 
assigned when the disease is pronounced with persistent 
symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  See 
38 C.F.R. § 4.71a, DC 5293 (2001).

Here, the findings warrant the 60 percent rating.  
Specifically, the veteran's December 1999 VA examination 
revealed right gluteal sciatic pain at 45 degrees on straight 
leg raising.  Due to muscle spasms, range of motion testing 
was very limited, and carried out cautiously.  MRI scans in 
August 2000 and May 2002 confirmed disc herniation and disc 
bulges in the lumbosacral spine.  At his VA examination in 
September 2003, the veteran continued to present with 
complaints of sciatic pain, especially upon sitting.  
Straight leg raising tests were again positive for sciatic 
nerve involvement.  Concurrent clinical records do not 
contradict these findings, and document further complaints of 
pain and muscle spasms.  The findings of the July 2005 VA 
examination include positive straight leg raising tests, 
continued pain, and muscle spasms. 

The Board concludes that these symptoms represent a 
disability picture that more nearly approximates that 
contemplated in the highest rating category for IDS under the 
old criteria.  His disability is pronounced, with persistent 
symptoms compatible with sciatic neuropathy.  Thus, the 
highest rating under the old criteria warranted by this 
veteran's disability is 60 percent.



Analysis - New Criteria

Effective from September 26, 2003, disabilities of the 
thoracolumbar spine are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2005).  Under 
that rating formula, the only rating higher than 60 percent 
is a 100 percent rating, which is warranted for unfavorable 
ankylosis of the entire spine.  "Unfavorable ankylosis" is 
defined, in pertinent part, as a condition in which the spine 
is fixed in flexion or extension.  See id., Note (5).  

These criteria are to be applied irrespective of whether 
there are symptoms such as pain (whether or nor it radiates), 
stiffness, or aching in the affected area of the spine, id., 
and they "are meant to encompass and take into account the 
presence of pain, stiffness, or aching, which are generally 
present when there is a disability of the spine."  68 Fed. 
Reg. at 51,455 (Supplementary Information). 

In this case, there is no evidence that the veteran has 
unfavorable ankylosis of the spine.  Thus, the maximum 
rating under the new criteria for strains is not warranted. 

Referable to the new criteria for disc disease, these provide 
that preoperative or postoperative IDS is to be evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  

With regard to the first method of evaluation (total duration 
of incapacitating episodes over the past 12 months), the 
Board notes that an incapacitating episode is a period of 
acute signs and symptoms due to IDS that requires bed rest 
prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), Note (1).  
While the veteran has reported to VA physicians that he has 
had to miss work and stay in bed for extended periods of time 
due to his lumbosacral spine disability, there is no evidence 
of record to demonstrate that any of the veteran's treating 
physicians has ever prescribed bedrest.  Thus, evaluation 
under this section is not beneficial to the veteran. 

The second method of evaluation involves combining separate 
evaluations for any chronic orthopedic and neurologic 
manifestations with the veteran's other service-connected 
disability ratings under 38 C.F.R. § 4.25.  The criteria here 
provide that "chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003), Note (1).  Additionally, when 
evaluating IDS on the basis of chronic manifestations, 
orthopedic disabilities are to be evaluated using the 
criteria from the most appropriate orthopedic diagnostic 
code(s), and neurologic disabilities are to be evaluated 
separately using the criteria from the most appropriate 
neurologic code(s).  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003), Note (2).  

Referable to the veteran's chronic orthopedic manifestations, 
prior to this decision, the veteran had a 20 percent rating 
under the old criteria.  Under the new criteria for rating 
disabilities of the spine, the 30 percent rating is 
inapplicable, as it relates to the cervical spine.  The 
veteran does not have ankylosis, meaning his spine is not 
fixed in place, which the 50 and 100 percent evaluations 
require.  Therefore, the criteria for a 40 percent rating 
under the new criteria for strains are the focus.  
Examinations would need to show forward flexion of the 
thoracolumbar spine to be 30 degrees or less.  See 38 C.F.R. 
§ 4.71a, DC 5237 (2005).

Range of motion testing on VA examinations in December 1999 
and July 2005 reveal that the veteran's flexion was limited 
to between 45 and 55 degrees.  At no point was it limited to 
30 degrees or less.  Thus, he does not meet the requirements 
for the 40 percent rating.  A 20 percent evaluation is 
appropriate for the veteran's orthopedic manifestations 
under the new criteria.

Referable to associated objective neurologic manifestations, 
the record contains objective evidence of right sciatic 
nerve involvement.  See December 1999 VA examination.  The 
Board notes again that the veteran has continued since that 
time to receive treatment for subjective complaints of 
radiculopathy to the right buttock.  See VA outpatient 
treatment reports dated in August 2000, May 2002, February 
2003; see also July 2005 VA examination report.  
Additionally, muscle spasms have been noted on each of the 
veteran's examinations.  Straight leg raising tests were 
positive in December 1999, September 2003, and July 2005.

This falls under the purview of paralysis of the sciatic 
nerve, under 38 C.F.R. § 4.124a, DC 8520 (2005).  This code 
states that when the paralysis is incomplete, mild 
impairment warrants a 10 percent evaluation, while moderate 
impairment warrants a 20 percent evaluation.  Moderately 
severe impairment warrants a 40 percent rating.  Severe 
impairment with marked muscular atrophy warrants a 60 
percent disability rating.  The maximum rating under this 
code (80 percent) is warranted for complete paralysis of the 
sciatic nerve when the foot dangles and drops, when there is 
no active movement possible of the muscles below the knee, 
and when flexion of the knee is weakened or (very rarely) 
lost.  38 C.F.R. § 4.124a, DC 8520.

The term "incomplete paralysis," with respect to peripheral 
nerve injuries, indicates a degree of lost or impaired 
function substantially less than the type pictured for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
Where the involvement is wholly sensory, the rating should 
be for mild, or at most, the moderate degree.  See 38 C.F.R. 
§ 4.124a. 

In this case, the Board notes that the veteran's sciatic 
nerve involvement has resulted wholly in pain.  For example, 
no findings of muscle impairment, such as atrophy, have been 
made.  Nor have his reflex examinations been abnormal.  
Primarily, the outpatient clinical records demonstrate that 
he has significant low back pain that occasionally he feels 
radiating to his right buttock.  Where this is wholly 
sensory, the Board finds that a 10 percent evaluation would 
be warranted under the new code.  

In sum, under the second method of evaluating IDS, the 
veteran's orthopedic manifestations warrant a 20 percent 
evaluation, and his neurologic manifestations warrant a 10 
percent evaluation.  This represents a lesser combined rating 
than he has with the 60 percent that the Board has assigned 
under the old criteria for rating IDS.   

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  38 C.F.R. § 3.321(b)(1) applies when the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
There is no competent evidence that the disability at issue 
causes marked interference with employment, requires frequent 
hospitalizations, or otherwise produces impairment 
unrecognized by the Schedule.

The Board has considered whether staged ratings are 
appropriate.  See Fenderson v. West, supra.  In this case, 
however, the Board finds that the veteran's disability has 
remained at this level of severity throughout the appellate 
period.  Therefore, staged ratings are not required.  A 60 
percent rating under the old criteria for IDS is granted.  
See 38 C.F.R. § 4.71a, DC 5293 (2001).


ORDER

Entitlement to an initial rating of 60 percent for a low back 
disability is granted, subject to regulations applicable to 
the payment of monetary benefits.


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


